Citation Nr: 0001043	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-02 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1960 to 
November 1964.  The appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 determination by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1997, and a statement of the case was sent later 
that month.  The appellant's substantive appeal was received 
in January 1998.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1997.

2.  The appellant was born on September [redacted], 1970; 
she was over the age 26 at the time of the veteran's death.

3.  A September 1997 rating decision granted service 
connection for the cause of the veteran's death, at which 
time basic eligibility for educational assistance benefits 
pursuant to Chapter 35 was also established.

4.  In September 1997, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance.


CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3501, 3512 (West 1991); 38 C.F.R. §§ 21.3021, 
21.3040, 21.3041, 21.3043 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who was born on September [redacted], 1970, 
is the daughter of the veteran.  The evidence reflects that in 
August 1997 the veteran was found to be totally (but not 
permanently) disabled due to service-connected disability, 
effective December 27, 1996.  The veteran died on August [redacted], 
1997, and service connection for the cause of the veteran's 
death was granted on September 16, 1997, at which time basic 
eligibility for educational assistance benefits pursuant to 
Chapter 35 was also established.  In September 1997, the RO 
received the appellant's Application for Survivors' and 
Dependents' Educational Assistance.

Basic eligibility for educational assistance benefits under 
Chapter 35 may be established in several ways, including 
being a child of a veteran whose death was service-connected.  
38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  Ordinarily, a 
child's period of eligibility for educational assistance 
under Chapter 35 ends on her 26th birthday. 38 U.S.C.A. § 
3512(a); 38 C.F.R. § 21.3041(c).  In certain circumstances, 
however, the ending date may be modified to beyond the 
child's 26th birthday, but an extension beyond the 31st 
birthday is disallowed. 38 C.F.R. 21.3041(d).  The law 
provides that a modification or extension of the eligibility 
period may be granted if the veteran-parent dies between the 
child's 18th and 26th birthdays.  In such cases, the basic 
ending date for eligibility will be the child's 26th birthday 
or 8 years from the death of the veteran- parent. 38 C.F.R. 
21.3041(d)(2).  The Board also notes that if a child is in a 
program of education, but is prevented from continuing the 
program due to his own disability, the period of eligibility 
may be extended.  38 U.S.C.A. § 3512(c). However, in no event 
can the period of eligibility be extended beyond the 
appellant's 31st birthday.  38 C.F.R. § 21.3041.

The record shows that the appellant was born on September [redacted], 
1970.  Therefore, the ending period for the use of Chapter 35 
benefits was September [redacted], 1996, the date on which she 
attained the age of 26 years.  38 U.S.C.A. § 3512(a); 38 
C.F.R. § 21.3041(c). 

In this case, the evidence shows that the appellant filed her 
initial claim for Chapter 35 benefits after her eligibility 
period had expired, i.e., by September 1997.  The Board 
further observes that the veteran's death, as well as the 
grant of service connection for the cause of the veteran's 
death, occurred after the appellant's 26th birthday, and thus 
no modified ending date is warranted under 38 C.F.R. 
§ 21.3041(d)(2).  Moreover, the evidence does not show and 
that appellant does not contend that a program of education 
was suspended due to conditions beyond her control, as is 
contemplated by 38 C.F.R. § 21.3043.

In a January 1998 letter, the appellant contends that the VA 
has misinterpreted the law to require that she be 25 years of 
age at the pertinent time instead of 26.  However, the 
provisions of 38 C.F.R. § 21.3041(c) speak in terms of a 
claimant's 26th birthday, not in terms of being 26 years of 
age.  The appellant also maintains that she was in effect 
misled by certain language in a VA benefit pamphlet.  Even 
assuming for the sake of argument that the appellant's 
interpretation of the VA pamphlet regarding her eligibility 
for educational assistance benefits is correct, the Board is 
not authorized to award payment of benefits where statutory 
requirements for such benefits were not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  It is regrettable if the 
appellant feels that she may have received conflicting 
information regarding her eligibility for VA educational 
assistance benefits, but this would not create any legal 
right to benefits where such benefits are otherwise precluded 
by law.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995).

The Board acknowledges the arguments advanced by the 
appellant; however, the legal criteria governing service 
eligibility requirements for Chapter 35 educational 
assistance are clear and specific.  Based on the foregoing, 
the Board finds that there is simply no legal basis to find 
the appellant eligible for educational assistance benefits 
under Chapter 35.  As the disposition of this claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

